WOOD V. WOOD



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-278-CV





HOLLY GOLIGHTLY WOOD	APPELLANT



V.



ROBERT WESLEY WOOD, III	APPELLEE



------------



FROM THE 16TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On August 10, 2005, we notified Appellant Holly Golightly Wood, in accordance with Texas Rule of Appellate Procedure 42.3, that this court may not have jurisdiction over this appeal because a contempt order is generally not appealable.  
See Ex parte Williams
, 690 S.W.2d 243, 243 n.1 (Tex. 1985) (orig. proceeding); 
Cadle Co. v. Lobingier
, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth 2001, pet. denied).  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  Holly responded to our letter but failed to cite any case law or facts that would give us jurisdiction over her case.

Because we have no jurisdiction over appeals from contempt orders, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P. 
42.3(a), 43.2(f).





PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  September 15, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.